SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 26, 2012 (Date of earliest event reported) PRINCIPAL FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-16725 42-1520346 (State or other jurisdiction (Commission file number)(I.R.S. Employer of incorporation)Identification Number) 711 High Street, Des Moines, Iowa 50392 (Address of principal executive offices) (515) 247-5111 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On April 26, 2012, Principal Financial Group, Inc. publicly announced information regarding its results of operations and financial condition for the quarter ended March 31, 2012. The text of the announcement is included herewith as Exhibit 99. Item 9.01 Financial Statements and Exhibits 99 First Quarter 2012 Earnings Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PRINCIPAL FINANCIAL GROUP, INC. By: /s/ Terrance J. Lillis Name: Terrance J. Lillis Title: Senior Vice President and Chief Financial Officer Date: April 26, 2012 EXHIBIT 99 Release: On receipt, April 26, 2012 Media contact: Susan Houser, 515-248-2268, houser.susan@principal.com Investor contact: John Egan, 515-235-9500, egan.john@principal.com Principal Financial Group, Inc. Announces First Quarter 2012 Results · First quarter 2012 operating earnings [1] of $213.0 million, a decrease of 3 percent compared to first quarter 2011. · Net income available to common stockholders of $201.5 million, an increase of 11 percent compared to first quarter 2011. · Record assets under management of $364.1 billion, an increase of 11 percent compared to first quarter 2011. · Book value per share, excluding AOCI [2] increased to $27.70, up 5 percent over first quarter 2011. (Des Moines, Iowa) – Principal Financial Group, Inc. (NYSE: PFG) today announced results for first quarter 2012. The company reported operating earnings of $213.0 million for first quarter 2012, compared to $219.8 million for first quarter 2011. Operating earnings per diluted share (EPS) were $0.70 for first quarter 2012, compared to $0.68 for first quarter 2011. The company reported net income available to common stockholders of $201.5 million, or $0.66 per diluted share for first quarter 2012, compared to $182.0 million, or $0.56 per diluted share for first quarter 2011. Operating revenues for first quarter 2012 were $2,107.4 million compared to $2,047.5 million for the same period last year. “The Principal ® ended the first quarter with record assets under management, contributing to a solid start to 2012. We had strong investment performance and impressive sales and net cash flows across Full Service Accumulation, Principal Funds, Principal International and Principal Global Investors.” said Larry D. Zimpleman, chairman, president and chief executive officer of Principal Financial Group, Inc. “We continue to invest in our businesses, both organically and through strategic acquisitions, in order to grow in the right markets that position us for the long term. I am more confident today than ever that The Principal has the right business mix and the right global footprint to fulfill our strategy of being a global investment management leader.” Added Terry Lillis, senior vice president and chief financial officer, “In the first quarter we announced the acquisition of a majority stake in Claritas, a leading retail mutual fund and asset management company based in Brazil, which was our fourth international acquisition in the last 12 months. Additionally in the first quarter, we authorized a $100 million share repurchase and paid our first quarterly dividend to shareholders. With $1.6 billion of excess capital at the end of first quarter, an improving investment portfolio and strong ongoing capital generation, we continue to have financial flexibility to invest in our businesses and return more capital to shareholders.” [1] Use of non-GAAP financial measures is discussed in this release after Segment Highlights [2] Accumulated Other Comprehensive Income Key Highlights · Strong sales in the company’s three key U.S. Retirement and Investor Services Accumulation products in the first quarter, with $3.2 billion for Full Service Accumulation, a record $3.7 billion for Principal Funds and $587 million for Individual Annuities. · Net cash flows of $2.0 billion for Full Service Accumulation and a record $1.5 billion for Principal Funds. · Unaffiliated net cash flows of $3.3 billion contributed to record unaffiliated assets under management of $90.7 billion for Principal
